EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Zimmerman on 25 May 2022.
The application has been amended as follows: 

In claim 15, line 1, the dependency of the claim has changed by deleting “claim 1” and inserting --claim 12-- in replacement thereof as shown below:

The computer readable storage medium of claim 12, wherein the 
instructions cause the machine to a first machine learning is trained based on at least one of local libraries, external libraries, internal code, or new code that does not match a cluster.


STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 12, 23, were known in the art as evidenced by Gulwani et al (U.S. PG Pub. No. 2018/0188897), which discloses converting “behavior examples” (i.e., inputs and outputs desired from compiled code but not the compiled code itself) into a first feature vector (input/output) at ¶¶ [0023], [0054]. Gulwani discloses identifying, using a first machine learning model, stored feature vectors (i.e., “set of conforming programs”) corresponding to the first feature vector (input/output) at ¶ [0057], but does not disclose the stored feature vectors are clustered. Gulwani further discloses recommending, using a second machine learning model, a second algorithm (“candidate program”) corresponding to a second feature vector (input/output) based on a comparison of a parameter (“weight”) of a first algorithm corresponding to the first feature vector and the parameter (“weight”) of the second algorithm at ¶¶ [0058]-[0061].
Hauser (U.S. PG Pub. No. 2019/0108001) discloses converting compiled code (e.g.,  “code object 110”) into a first feature vector at ¶¶ [0036], [0104]-[0106]. Hauser further discloses recommending, using a machine learning model, a second algorithm (“predicted correction or corrected code”) corresponding to a second feature vector of the cluster based on a comparison of a parameter of a first algorithm corresponding to the first feature vector and the parameter of the second algorithm at ¶¶ [0107]-[0108], but Hauser does not disclose the intermediate step of identifying, using a first machine learning model, a cluster of stored feature vectors corresponding to the first feature vector.
Srinivasa et al (U.S. PG Pub. No. 2011/0219360) discloses identifying, using a first machine learning model, stored feature (but not vectors) corresponding to a first feature at ¶ [0040], but does not specify the stored feature vectors are clustered. Srinivasa further discloses recommending, using a second machine learning model, a second algorithm corresponding to a second feature based on a comparison of a parameter of a first algorithm corresponding to the first feature and the parameter of the second algorithm at ¶¶ [0057], [0060]-[0061]. But, Srinivasa does not disclose the input comprises compiled code. Rather, Srinivasa discloses the input is a query describing a software bug at ¶ [0033].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668